Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 2, 1993, which denied claimant’s application for reconsideration of a prior decision ruling that claimant was ineligible to receive unemployment insurance benefits.
Initially, we find no abuse of discretion in the Board’s rejection of claimant’s application for reconsideration of its prior decision. In any event, there is substantial evidence in the record to support the Board’s conclusion that claimant was ineligible for emergency unemployment insurance benefits because he did not make a systematic and sustained search for employment. Although claimant argues that he made a reasonable and diligent search for work, the record belies that assertion.
Cardona, P. J., Mikoll, Crew III, White and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.